Exhibit 10.13

CONVERSION ELECTION FORM FOR


TRIBUNE PUBLISHING COMPANY DIRECTOR COMPENSATION PROGRAM


IMPORTANT: THIS FORM
REQUIRES YOU TO MAKE TIME-SENSITIVE ELECTIONS
This Election Form has a deadline of 5:00pm (Central) on [INSERT DATE THAT IS
WTIHIN 30 DAYS OF APPOINTMENT FOR NEW DIRECTORS].   



I.
ELECTION WITH RESPECT TO NON-EMPLOYEE DIRECTOR FEES

Following your election as a non-employee director of Tribune Publishing Company
(the “Company”), you will be entitled to receive annual director fees as
compensation for your service on the Company’s Board of Directors (the “Board”)
and its committees.
For each year of Board service, you will be paid an annual retainer that is a
mix of (1) cash and (2) restricted stock units covering shares of Company common
stock (“RSUs”). The Board reserves the right to change the compensation
structure.
You may elect below to either (x) defer payment of up to 100% of your annual
director fees (including RSUs) by converting such fees into deferred stock units
(“DSUs”) covering shares of Company common stock, or (y) convert up to all of
the cash portion of your annual director fees into unrestricted shares of
Company common stock (“unrestricted shares”). In either case, the conversion
will generally be determined at the fair market value of a share of common stock
on the grant date. If you elect to convert less than all of the eligible amount,
your election will be applied ratably to each payment of your director fees, and
any unconverted portion will be paid to you in its unconverted form (i.e., cash
or RSUs, as applicable) on the scheduled payment dates. No fractional shares (or
DSUs in respect of fractional shares) will be issued in such a conversion, and
instead the equivalent cash amount will be paid on the schedule payment date.
Any DSUs or unrestricted shares granted to you pursuant to your election will be
granted under the Tribune Publishing Company 2014 Omnibus Incentive Plan (the
“Plan”) and will be subject to the terms of the applicable award agreement, if
any[, that you will be required to sign as a condition to your receipt of the
award]. DSUs that are converted from director fees pursuant to this election
will be settled into shares of Company common stock on the earlier of (i) the
termination of your service as a director and (ii) a change in control (as
defined in the Plan) that constitutes a change in control event under Section
409A of the Code. Unrestricted shares granted in lieu of cash pursuant to your
election will be subject to the terms and conditions applicable to other
unrestricted shares owned by you and the other non-employee directors.
See next page for election materials.




Conversion Election
A.
Cash Conversion to Deferred Stock Units
I wish to defer payment of the following percentage of my director fees
otherwise payable in cash, which will be converted into DSUs on the terms and
conditions described above (enter any whole percentage from 0% to 100%):
____________%
B.
RSU Conversion to Deferred Stock Units
I wish to defer payment of the following percentage of my director fees
otherwise payable in RSUs, which will be converted into DSUs on the terms and
conditions described above (enter any whole percentage from 0% to 100%):
____________%
C.
Cash Conversion to Unrestricted Shares
I wish to convert the following percentage of my director fees otherwise payable
in cash into unrestricted shares on the terms and conditions described above
(enter any whole percentage from 0% to 100%):
____________%



Please note:
•
[FOR NEW DIRECTORS ONLY:] [For the current calendar year, your
deferrals/conversions will only be permitted beginning next quarter but for
future years, unless the election is changed, the deferral/conversion will apply
for the full year. This election is irrevocable for the current calendar year.]

•
[Director fees converted into DSUs cannot be converted into unrestricted shares,
and vice versa.]

•
Your election will remain in effect until you notify the Company that you wish
to change it. Any changes in your election will generally not be effective until
the calendar year after the calendar year in which you make the change [and will
apply only to future director fees].

II.
WHAT TO DO NEXT

 
 
Completed
 
Complete, sign and return this Election Form indicating the percentage of
director fees you wish to convert into DSUs or unrestricted shares.
Please return this election form to Julie Xanders by email
at Julie.Xanders@tribpub.com.
£



III.
REQUESTS FOR INFORMATION

If you have any questions with respect to the foregoing, please contact Julie
Xanders by phone at (213) 237-2968 or by email at Julie.Xanders@tribpub.com.
IV.
ACCEPTANCE OF PARTICIPATION

Please sign below to reflect your agreement to the elections set forth in this
Election Form.


SIGNATURE:     
PLEASE PRINT NAME:     
DATE:     



1